Gray, J.
The promissory note made to Mrs. Clapp, by a partnership of which her husband was not a member, in consideration of a sale by him of the interests of himself and his firm in another partnership, the pecuniary capital of which is to be taken upon the answers of the trustees to have been furnished by her, was, under the existing statutes of the Commonwealth, her separate property, and, in the absence of fraud, could not be attached, by trustee process or otherwise, against her husband. Gen. Sts. c. 108, § 1. Chapman v. Williams, 13 Gray, 416. Lora v. Davison, 3 Allen, 131. Ames v. Foster, Ib. 541.

Trustees discharged.